Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 7/11/22 has been entered.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1 and 4 are rejected under 35 U.S.C. 103 as being unpatentable over William Spencer Worley III (US 2016/0353725), hereinafter ‘Worley’ in view of Norio Endo (US 2018/0367658), hereinafter ‘Endo’, and further in view of D. Solomon et al. (CN 105276381), hereinafter ‘Solomon’.

With regards to Claim 1, Worley discloses:
A fish strike notification device (detecting fishing related events and providing notifications to a user regarding those events [0015]; device 705, Fig.7), comprising: 
a detection signal acquisition unit configured to acquire a detection signal that is output from a sensor configured to detect vibration generated by at least one detection target (detecting the movements of the fishing rod with sensors located on the fishing rod, those movements can be converted into a signal indicative of the particular event [0015]; The sensor data obtained from the sensors on the rod are processed to generate the signal 400 which represents the motion of the rod over a period of time [0056]; generating … motion data from the sensors 104(2) [0041]; Fig.5) that includes a fishing reel and a fishing rod (a supporting device 307 may be a reel that is included on the fishing rod 300  [0043]); 
and a vibration instructor configured to output a vibration instruction signal to cause the vibration generator to generate the vibrations based on the detection signal acquired by the detection signal acquisition unit (the processor 105 may generate a notification that is presented to a user of the fishing rod 100 [0026]; a physical notification in the form of vibrations that are generated by the client device 705 [0065]; Figs.7, 9).	
However, Worley does not specifically disclose a vibration generator attachable to a user and configured to generate vibrations and a mounting fixture configured to attach the body portion to a prescribed part of the user.
Endo discloses a device comprising a body portion that includes the vibration generator, wherein the device is being carried/worn by the user (The vibrator 55 includes a small motor and a weight that is eccentrically attached to the rotary shaft of the motor. The vibrator vibrates the smartphone 40 as a whole when the motor rotary-drives the vibrator [0067]; the user wears a wearable terminal 10 of a wristwatch type, for example, during the outdoor leisure activities, such as … fishing, while carrying a smartphone [0018]; the user who carries and holds this smartphone [0054]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Worley in view of Endo to issue a vibration notification generated by a vibration generator as known in the art (Endo) while this generator (in a client device, Worley, above) is made attachable to a user to directly notify the user of the detected fishing event by the vibration notification, as known in the art, and avoid missing fish strikes (detecting fishing related events and providing notifications to a user regarding those events [0015]), and similar to the audio notification generated as shown in Fig.7.
It would have been also obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Worley in view of Endo to equip a device that is being carried/warn by the user comprising a body portion that includes the vibration generator that when a mounting fixture configured to attach the body portion to a prescribed part of the user as known in the art (The wearable terminal has a small and lightweight chassis because it is directly attached to the body of the user, Endo [0163]) is used, it enables the user to feel a strike of vibration notification.
Worley additionally discloses the fish strike notification device according to claim 1, further comprising a first connecting portion configured to be disposed on the detection target and a second connecting portion configured to be disposed on the detection signal acquisition unit, the first and second connecting portions being capable of being connected to each other so as to be capable of enabling the vibration of the detection target detected by the sensor to be acquired by the detection signal acquisition unit by wire (the flexible sensor 104(1) may be positioned a distance away from the flexible tip and a displacement wire 103 may extend from the first sensor 104(1) to the tip 106 of the flexible rod 102. The wire 103 may be used to detect motion at the tip 106 of the flexible rod 102 [0019]; The processor 105 may communicate with the sensors 104 via a wired and/or wireless connection [0028]; a wired connection between the processor and/or power source located toward a butt 120 end of the fishing rod 100 and one or more sensors 104 [0029]; The communication between the fishing rod and the client device may be wired and/or wireless [0041]; By detecting the movements of the fishing rod with sensors located on the fishing rod, those movements can be converted into a signal indicative of the particular event [0015]; Fig.1).
However, Worley also does not specifically disclose the first and second connecting portions being capable of being connected to each other by a magnetic force so as to be capable of enabling the vibration of the detection target detected by the sensor to be acquired by the detection signal acquisition unit by wire, the first connecting portion and the second connecting portion being configured such that the connection therebetween is capable of being released by application of an external force that equals or exceeds a certain magnitude of magnetic force.
Endo discloses a wire with a first and a second connection portions so as to be capable of enabling the vibration of the detection target detected by the sensor to be acquired by the detection signal acquisition unit by wire (Figs. 1 and 2) such as a USB cable (The USB interface 20 exchanges serial data with the smartphone 40 or the like via a wired connection [0030]).
Solomon discloses a detection target (pipeline 600, Fig.6B) and a second connecting portion (coupling element 652, Fig.6B) configured to be disposed on a detection signal acquisition unit (sensor 654, Fig.6B) being capable of being connected to each other by a magnetic force (a detachable pipe coupling elements 652 and 662 can be embodied as a magnet, p.7) so as to be capable of enabling the vibration of the detection target (pipeline 600, Fig. 6B) detected by the sensor (654, Fig.6B) to be acquired by the detection signal acquisition (a cable connected to the smart phone, p.7), the magnetic connections being configured such that the connection therebetween is capable of being released by application of an external force, inherent, as known in the art of releasing (detaching) magnets from ferromagnetic materials by overcoming magnetic force, emphasis added. 
Solomon also discloses that the detachable coupling member can be provided in a variety of forms. a detachable pipe coupling elements 652 and 662 can be embodied as a magnet (p.7).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Worley in view of Endo, in further view of Solomon to provide detachable magnetic coupling between a first connecting portion and second connecting portions and similar to using a magnetic coupling between a part of the detection target (pipe, Solomon) that has a coupling member and a connecting portion connected to it by a magnetic force that is applied to a signal wire (wired connection) with a first and a second connection portions so as to be capable of enabling the vibration of the detection target detected by the sensor to be acquired by the detection signal acquisition unit by wire (Endo), while the connection therebetween is capable of being released by application of an external force that equals or exceeds a certain magnitude of magnetic force as an inherent feature of separating magnets from ferromagnetic materials, as known in the art.  Such magnetic connection allows quick and reliable wire connection/disconnection to/from the fishing rod and yet carrying a vibration signal from the rod to the device.

With regards to Claim 4, Worley additionally discloses generating vibrations corresponding to a fish strike (the sensors 104 may be any type of motion detection sensors capable of monitoring a motion of the sensor in at least three degrees (e.g., x, y, z), such as an accelerometer [0019]; When a fishing related event, such as a fish on the line event occurs, it results in a fishing rod flexing or bending in particular directions. With the implementations described herein, movements of a fishing rod caused by fishing related events are detected [0015]; determine a signal(s) representative of a motion of the fishing rod [0050]).

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Worley in view of Endo, Solomon, and further in view of Paul Alexander Bruell (US 2010/0275500), hereinafter ‘Bruell’.
Worley in view of Endo, and Solomon discloses the claimed invention including a vibration generator that generates vibrations so as to correspond to a fish strike as discussed above. 
Worley also discloses a reel [0043] and that the (fishing, added) event includes a user reeling in a fish that has been “on the line” [0083].
However, Worley does not specifically disclose the vibration generator is configured to generate the vibrations so as to correspond to a fish strike transmitted to the reel.
Bruell discloses that the vibration generator is configured to generate the vibrations so as to correspond to a fish strike transmitted to the fishing rod with the attached reel (An elongated vibration generating device with a self-contained vibration generating mechanism having its own power source including a battery driven motor, and eccentric weight and means to vary the vibration that can be easily attached to an ordinary fishing rod having a reel and line mounted thereon to cause the fishing rod shaft to vibrate, Abstract).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Worley in view of Endo, Solomon, in further view of Bruell that the vibration generator is configured to generate the vibrations so as to correspond to a fish strike transmitted to the reel because (1) the reel is mechanically attached to the fishing rod and will experience corresponding vibrations when the rod shaft (Bruell) vibrates, and/or (2) a process of reeling a caught fish (Worley) generates movements of a fish line and corresponding transmitted vibrations to the reel.   


Response to Arguments
Applicant's arguments filed 7/11/2022 have been fully considered but they are not persuasive. 
Applicant’s arguments with respect to claim(s) 1 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Ralph E. Blake, “Chapter 2. Basic Vibration Theory”, Cyril M. Harris et al, “Harris' Shock and Vibration Handbook”, Fifth Edition, 2002, https://engfac.cooper.edu/pages/tzavelis/uploads/Vibration%20Theory.pdf discloses motions caused by forced vibration.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEXANDER SATANOVSKY whose telephone number is (571)270-5819.  The examiner can normally be reached on M-F: 9 am-5 pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alessandro Amari can be reached on (571) 272-2306.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/ALEXANDER SATANOVSKY/
Primary Examiner, Art Unit 2863